UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4444



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD DEAN MULLINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-04-7003)


Submitted:   October 12, 2005             Decided:   November 8, 2005


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John S. Edwards, LAW OFFICE OF JOHN S. EDWARDS, Roanoke, Virginia,
for Appellant. John L. Brownlee, United States Attorney, Joseph W.
H. Mott, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ronald    Dean       Mullins        appeals   his     convictions   for

possession of a firearm and ammunition as a previously convicted

felon in violation of 18 U.S.C. § 922(g)(1) (2000), and possession

of cocaine in violation of 21 U.S.C. § 844 (2000).                    Mullins asserts

that the district court erred in denying his motion to suppress

evidence obtained during a police search of his vehicle parked at

his residence because the vehicle was beyond the scope of the

search warrant.        Finding no error, we affirm.

              We review the district court’s factual findings on a

suppression motion for clear error and its legal conclusions de

novo.    United States v. Grossman, 400 F.3d 212, 216 (4th Cir.

2005).   When a suppression motion has been denied, we review the

evidence in the light most favorable to the Government.                        United

States v. Perkins, 363 F.3d 317, 320 (4th Cir. 2004), cert. denied,

125 S. Ct. 867 (2005).

           Here,       the    search    warrant       at    issue    authorized   law

enforcement officers to search any vehicle located on the curtilage

of the residence.        The bounds of the curtilage are determined by

analyzing “[t]he proximity of the area claimed to be curtilage to

the   home,    whether       the    area     is    included    with    an   enclosure

surrounding the home, the nature of the uses to which the area is

put, and the steps taken by the resident to protect the area from

observation by people passing by.” United States v. Dunn, 480 U.S.


                                           - 2 -
294, 301 (1987).      Mullins’s vehicle was parked on the property

between the road and a chain-link fence a short distance from the

residence’s entrance.      The residence was located in a rural area,

had no apparent driveway or other parking area, and it appeared

that the space between the road and fence was regularly used as a

parking pad. The fence itself was constructed to contain dogs, not

for purposes of privacy, and included two gates to facilitate

movement between the residence and parking area. We therefore find

no error in the district court’s conclusion that the officers had

an objectively reasonable belief regarding the scope of the warrant

as   including   Mullins’s    vehicle.*        See   generally   Maryland     v.

Garrison, 480 U.S. 79, 86-88 (1987) (finding no Fourth Amendment

violation when officers acted reasonably and in good faith when

executing overly broad warrant).

            Accordingly, the district court did not err when it

denied Mullins’s motion to suppress. We therefore affirm Mullins’s

convictions and sentence.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the     court   and     argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED



      *
      We do not decide whether the vehicle was parked in the home’s
curtilage because the record adequately establishes the objective
reasonableness of the officers’ belief of the warrant’s scope. See
United States v. Patterson, 278 F.3d 315, 317 (4th Cir. 2002).

                                     - 3 -